AFFIRMED and Opinion Filed March 2, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01083-CV

           IN THE INTEREST OF D.N.P. AND A.E.P., CHILDREN

               On Appeal from the 417th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 417-50742-2012

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Carlyle
                           Opinion by Justice Osborne
      In this appeal, Mother and Father dispute whether their mediated settlement

agreement (“MSA”) requires Father to pay, as additional child support, a portion of

the annual amounts he receives as a participant in his employer’s profit-sharing plan.

In the trial court, Mother moved to enforce the divorce decree’s child support

provision that incorporates the MSA’s terms. After hearing Mother’s motion, the

trial court rendered a judgment for child support arrearage. Father appeals,

contending the trial court’s order makes impermissible substantive changes to the

MSA and the decree. Concluding that the trial court clarified the decree in

accordance with family code section 157.421, we affirm the trial court’s judgment.
TEX. FAM. CODE § 157.421. Because all issues are settled in law, we issue this

memorandum opinion. TEX. R. APP. P. 47.4.

                                   BACKGROUND

      Father and Mother entered into an MSA on October 24, 2012. The MSA

included provisions for support of their three children:

      2.     Father shall pay $1357.64 per month to Mother for child support.
             The first payment shall be due and payable on the [sic]
             November 1, 2012 and a like payment on the same day of each
             month thereafter until June 1, 2014, at which time Father shall
             pay $1131.37 per month to Mother for child support under the
             contingencies set forth in the Texas Family Code for reduction
             or cessation. A wage withholding order shall issue.

      3.     As additional child support, Father shall pay to Mother a sum
             equal to 30% of his net annual bonus within seven days of receipt
             for years 2013 and 2014. Thereafter Father shall pay to Mother a
             sum equal to 25% of his net annual bonus within seven days of
             receipt during the period Father owes a duty of support for the
             two younger children. Father agrees to provide to Mother
             documentation of his bonus award, by present [sic] to her a copy
             of his paystub showing such bonus in the month of payment and
             a yearend paystub.

      This agreement was incorporated into the parties’ January 10, 2013 final

decree of divorce:

      Additional Child Support

      IT IS ORDERED that [Father] is obligated to pay and shall pay to
      [Mother] additional child support equal to thirty (30) percent of his net
      annual bonus, with the payment being due and payable within seven
      days of [Father’s] receipt of his annual bonus each year for 2013 and
      2014.

      Thereafter, [Father] is ORDERED to pay to [Mother] additional child
      support equal to twenty-five (25) percent of his net annual bonus, with

                                         –2–
      the payment being due and payable within seven days of [Father’s]
      receipt of his annual bonus each year thereafter for so long as [Father],
      has a court ordered obligation to pay child support for the younger two
      children.

      IT IS ORDERED that [Father] shall provide to [Mother] documentation
      of his yearly bonus award, by providing [Mother] with a true and
      correct copy of his pay stub showing such bonus in the month of
      payment. IT IS FURTHER ORDERED that [Father] shall provide to
      [Mother] a true and correct copy of his year end paystub by no later
      than January 15 of the following year.

      In 2019, Mother filed a “Motion for Enforcement of Child Support Order,”

alleging that Father had not paid any amounts in “additional child support” since the

date of the decree. She also alleged that Father refused to provide the required payroll

information. She requested “confirmation of all arrearages and rendition of judgment

plus interest on arrearages, attorney’s fees, and costs.” She also requested that Father

be held in criminal contempt, or in the alternative:

      Movant requests that, if the Court finds that any part of the order sought
      to be enforced is not specific enough to be enforced by contempt, the
      Court enter a clarifying order more clearly specifying the duties
      imposed on [Father] and giving [Father] a reasonable time within which
      to comply.

      The clerk’s record does not include a response by Father to Mother’s

enforcement motion. The reporter’s record reflects hearings related to Mother’s

motion on April 11, June 20, and August 29, 2019. In those hearings, Mother

testified that Father had not paid any “additional child support” in accordance with

the MSA or the decree. Father agreed, but contended he was not required to do so

because he has never, in the thirty years he has worked for his employer, received


                                          –3–
any “bonus.” Rather, he testified1 that he has received only an annual distribution

from his employer’s profit-sharing plan in addition to his salary. The parties also

offered conflicting testimony whether Father had provided the annual

documentation required by the MSA and the decree.

        At the conclusion of the hearing on Mother’s motion, the trial court ruled that

the decree would be clarified to carry out the parties’ intent in the MSA and decree.

The court explained that the decree’s reference to “additional child support” was

“considered by one side to be one name and by another side to be another name,”

but the parties intended the same source—the net payment Father received annually

from his employer in addition to his regular salary—for the “additional child

support” included in the MSA and the decree.

        At a third and final hearing, the trial court heard the parties’ arguments on

Mother’s motion to enter judgment for child support arrearage incorporating the trial

court’s rulings from the previous hearings. The court’s “Judgment for Child Support

Arrearage” signed on August 31, 2019, provides in part:

        Petitioner [Mother] made a request that the [January 10, 2013 decree]
        be clarified in relation to what the term, “net annual bonus” includes.
        The Court finds and clarifies that “net annual bonus” includes profit
        sharing, received by [Father] from the date of divorce through the time
        Respondent [Father] had an obligation to pay child support for [D.N.P.
        and A.E.P.].

        ...


    1
      Initially Father answered all questions by responding that “[o]n the advice of counsel, I invoke my
Fifth Amendment rights against self-incrimination,” but later in the hearing gave substantive responses.
                                                  –4–
      The Court further finds that Respondent has failed to make additional
      child support payments on his annual profit sharing, as clarified in this
      order. The Court finds and confirms that Respondent is in arrears in the
      amount of $15,953.56 plus $2,637.78 in accrued interest on that
      amount, for the period January 10, 2013 through June 20, 2019.
      Judgment is awarded against Respondent in the total amount of
      eighteen thousand five hundred ninety-one dollars and thirty-five cents
      ($18,591.31) for the arrearages and interest.

      This appeal followed. In a single issue, Father contends the trial court erred

by making a substantive change to the “additional child support” provision in the

agreed divorce decree “by expanding the definition of bonus to include profit-share.”

                  APPLICABLE LAW AND STANDARD OF REVIEW

      Family code section 157.421(a) provides that a court may clarify an order “if

the court finds, on the motion of a party or on the court’s own motion, that the order

is not specific enough to be enforced by contempt.” TEX. FAM. CODE § 157.421(a).

A court may not, however, “change the substantive provisions of an order to be

clarified.” Id. § 157.423(a). A court may render a clarification order before or in

conjunction with a motion for contempt, or after denying a motion for contempt. Id.

§ 157.424.

      As explained in In re V.M.P., 185 S.W.3d 531 (Tex. App.—Texarkana 2006,

no pet.):

      A clarification order is analogous to a judgment nunc pro tunc in that it
      cannot substantively change a final order. To be clerical in nature, the
      error must be one that is not the result of judicial reasoning, evidence,
      or determination. Correction of a clerical error does not effect a
      substantive change in the court’s order. On the other hand, judicial error
      results from judicial reasoning or determination. Substantive change
      results from correction of a judicial error.
                                         –5–
Id. at 534 (internal quotations and citations omitted).

      A substantive change made through a clarification order is unenforceable.

TEX. FAM. CODE § 157.423(b); see also In re R.F.G., 282 S.W.3d 722, 725 (Tex.

App.—Dallas 2009, no pet.). The only basis for clarifying a prior decree is when a

provision is ambiguous. In re R.F.G., 282 S.W.3d at 725. Whether a divorce decree

is ambiguous is a question of law subject to de novo review. Id.

      An agreed divorce decree is a contract subject to the usual rules of contract

construction. Id. We construe divorce decrees, like judgments, as a whole to

harmonize and give effect to the entire decree. Id. (citing Coker v. Coker, 650

S.W.2d 391, 393 (Tex. 1983)). Our primary concern in interpreting a contract is to

ascertain the true intent of the parties. Id. (citing Heritage Res., Inc. v. NationsBank,

939 S.W.2d 118, 121 (Tex. 1996)). If, when read as a whole, the decree’s terms are

unambiguous, we must give effect to the order in light of the actual language used.

Id. But if the decree’s terms are ambiguous, that is, subject to more than one

reasonable interpretation, we must review the record along with the decree to aid in

interpreting the judgment. Id.

                                     DISCUSSION

      In his sole issue, Father argues that the decree’s additional child support

provision was clear as to his obligation and did not need to be clarified. Citing Weido

v. Weido, No. 01-15-00755-CV, 2016 WL 1355764, at *4 (Tex. App.—Houston [1st

Dist.] Apr. 5, 2016, no pet.) (mem. op.), he argues that Mother failed to meet the

                                          –6–
“heavy burden” to establish the need for a clarification under family code section

157.421. Father also argues that the terms “bonus” and “profit-sharing” are not

interchangeable and do not have the same meaning when the decree is read in its

entirety, relying on In re W.M.R., No. 02-11-00283-CV, 2012 WL 5356275, at *6

(Tex. App.—Fort Worth Nov. 1, 2012, no pet.) (mem. op.).

        We disagree. Father testified that he has worked for the same employer for

thirty-one years—apparently for the entire duration of the marriage2—including at

the time the parties entered into the MSA and the seven years following. He testified

that he has never been paid a “bonus” by his employer in the thirty-one years he has

worked there. Since that is the case, if Father’s interpretation of the “additional child

support” provision is correct, Father would never owe any additional child support

despite his promise to pay it annually. Father concedes that each year he has been

paid an additional sum in late January or early February from his employer’s profit-

sharing plan.

        In W.M.R., in contrast, Father changed jobs after entering into an agreed

modification order in which he promised to pay “20% ‘of the net after taxes of any

bonus he receives from his employment’” as part of his child support obligation. See

W.M.R., 2012 WL 5356275, at *5. In the new job, there was a different pay structure.

Id. at *5–6. In the new pay structure, Father was paid commissions that were


    2
     The record reflects that the parties were married in 1998 and divorced in 2013, and Father testified in
2019 that he has worked for the same employer for thirty-one years.
                                                   –7–
included in his regular wage checks. Id. The trial court rendered judgment for

arrearages based on Father’s commissions, but the court of appeals reversed,

concluding that Father’s testimony about his new job and the order’s language

supported the common usage and dictionary definition of a bonus as “a premium

paid in addition to what is due or expected” or as payment for services “in addition

to or in excess of the compensation that would ordinarily be given.” Id. at *6 (citing

BLACK’S LAW DICTIONARY 206 (9th ed. 2009) and WEBSTER’S THIRD NEW INT’L

DICTIONARY 252 (3rd ed. 2002)). The evidence showed that in the new job, Father’s

commissions were part of his regular compensation, not in addition to it. Id. The

court recognized, however, that Father’s job change resulted in a change in the

parties’ initial understanding. See id. at *5 (“Mother’s testimony only demonstrates

her understanding of bonuses in Father’s previous payment structures . . . .”).

      Here, in contrast, there is no job change. The parties’ understanding,

memorialized in the MSA, was that Father received an additional payment annually

from his employer (called a “net annual bonus”), and he would pay Mother, as

“additional child support,” a specified percentage of that payment within seven days.

At that time and in all the years following, the only additional payment Father

received from his employer was from the employer’s profit-sharing plan. As the trial

court noted, the decree’s reference to “additional child support” was “considered by

one side to be one name and by another side to be another name,” but the only



                                         –8–
possible basis for the parties’ understanding was, as the trial court clarified, that “‘net

annual bonus’ includes profit sharing.”

      Nor does Weido present similar circumstances. There, the court determined

there was no clerical error in the MSA because there was no evidence presented that

there was any error—either clerical or substantive—in the MSA. See Weido, 2016

WL 1355764, at *3 (“No such evidence was presented to support a finding that the

MSA contains an error.”). The court went on to hold that the MSA was not

ambiguous in any event; the MSA provided two specific options for the child’s

schooling, and the requested modification was to send the child to school elsewhere.

See id. at *1, 5. This was a substantive change that the trial court was “absolutely

prohibited” from making. Id. at *5 (“The trial court cannot modify the MSA for the

parents.”). Here, in contrast, Mother presented evidence that the MSA was

ambiguous.

      Father also argues that considering the decree in its entirety, the parties

understood the terms “profit sharing” and “bonus” to have different meanings. He

cites to the decree’s awards in paragraphs H-4 and W-5 to each spouse of any interest

in “any profit-sharing plan” or “accrued unpaid bonuses” existing by reason of that

spouse’s past, present, or future employment. We disagree. “An agreed divorce

decree is a contract subject to the usual rules of contract construction.” In re R.F.G.,

282 S.W.3d at 725. Under those rules, a specific provision such as the “additional

child support” paragraph controls over general terms such as those in paragraphs

                                           –9–
H-4 and W-5. See, e.g., O’Connor v. O’Connor, 694 S.W.2d 152, 155 (Tex. App.—

San Antonio 1985, writ ref’d n.r.e.) (specific language in divorce decree that court

had no jurisdiction over husband’s military retirement benefits controlled over more

general awards of retirement benefits elsewhere in decree, citing “well established

rule of construction that the specific language of an instrument controls over its

general terms”). We must also construe the decree so that no provisions will be

rendered meaningless. See Coker, 650 S.W.2d at 393 (courts should examine and

consider entire writing “in an effort to harmonize and give effect to all the provisions

of the contract so that none will be rendered meaningless,” construing property

settlement agreement incorporated in divorce decree). As we have discussed,

construing the “additional child support” provision to exclude Father’s profit-

sharing distribution would render the provision meaningless.

      We conclude the trial court did not err by finding the MSA’s “additional child

support” provision to be ambiguous and rendering judgment to clarify as permitted

under family code section 157.421. See TEX. FAM. CODE § 157.421(a), (b). We

decide Father’s sole issue against him.




                                          –10–
                               CONCLUSION

      We affirm the trial court’s August 31, 2019 judgment for child support

arrearage.


                                      /Leslie Osborne/
                                      LESLIE OSBORNE
                                      JUSTICE

191083F.P05




                                   –11–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE INTEREST OF D.N.P. AND                  On Appeal from the 417th Judicial
A.E.P., CHILDREN,                              District Court, Collin County, Texas
                                               Trial Court Cause No. 417-50742-
No. 05-19-01083-CV                             2012.
                                               Opinion delivered by Justice
                                               Osborne. Justices Myers and Carlyle
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee Bernelle L. Reichley recover her costs of this
appeal from appellant Francisco Jose Pena, Jr.


Judgment entered March 2, 2021




                                        –12–